Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 19 July 2021, has been entered and the Remarks therein, filed 15 October 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Sadowsky et al. in view of Borody, necessitated by Applicants’ amendment received 15 October 2021, specifically, amended claims 19 and 30, and new claims 39-42. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Status of Claims
Claims 19-42 are pending.
	Claims 19-42 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 19-38 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 19 July 2021, is withdrawn in view of Applicants’ amendment and argument received 15 October 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 19, 20-22, 24 and 26 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Sadowsky et al., in the Non-Final Office Action mailed 19 July 2021, is withdrawn in view of Applicants' amendment received 15 October 2021, in which claim 19 was amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20-22, 24 and 26-42 are rejected under 35 U.S.C. §103 as being unpatentable over Sadowsky et al. (International Patent Application Publication No. WO 2012/122478 A1) in view of Borody (U.S. Patent No. 8,460,648 B2; Date of Patent: Jun. 11, 2013).
[All references cited in the Non-Final Office Action mailed 19 July 2021.]

Sadowsky et al. addresses some of the limitations of claims 19 and 30, and the limitations of claims 20, 21, 22, 24, 26, 37 and 38.
Regarding claims 19 and 30, Sadowsky et al. shows compositions that include fecal microbes. The term ‘fecal microbes’ refers to microorganisms that are present in the gut of a normal healthy human. Such a composition may be prepared by processing fecal material, which, as used here, the term ‘fecal material’ refers to human stool (pg. 9, lines 5-9). The described invention also provides a method for replacing or supplementing or modifying a subject’s colon microbiota. A method is also provided for treating a subject who may have or be at risk for having a colitis, including irritable 
Regarding claims 20 and 21, the described invention also provides compositions prepared by a process (pg. 6, line 5). The process may further include adding a cryoprotectant, for instance, glycerol, to the composition (pg. 6, lines 28-29 [Claim 21- glycerol]).
Regarding claim 22, a formulation may be a fluid composition. A formulation may be a solid composition, including a powder and capsule (pg. 13, line 34 thru pg. 14, lines 1-5) [liquid, powder form]).

Regarding claim 26, in one embodiment, an ‘effective amount’ is an amount effective to alleviate one or more symptoms and/or signs of the described diseases (pg. 19, lines 14-16). Specific symptoms of irritable bowel syndrome include abdominal cramps, excessive gas, bloating and diarrhea (pg. 26, lines 5-7 [abdominal cramping, bloating, gas, diarrhea]).
Further regarding claim 30, Sadowsky et al. shows some of the limitations of claim 19, as cited above, which are also recited in claim 30 except for the limitation which recites the administration timetable; i.e., “…, wherein the composition is administered at least two days in a week”; and “…, wherein the treating alleviates at least one symptom of the irritable bowel syndrome in the human subject for at least 3 weeks”.
Regarding claim 37, Sadowsky et al. shows that, in one embodiment, an ‘effective amount’ is an amount effective to alleviate one or more symptoms and/or signs of the described diseases (pg. 19, lines 14-16). Specific symptoms of irritable bowel syndrome include abdominal cramps, excessive gas, bloating and diarrhea (pg. 26, lines 5-7 [abdominal cramping, bloating, gas, diarrhea]).
Regarding claim 38, the composition includes a pharmaceutically acceptable carrier, and is a formulation for oral administration (pg. 4, lines 28-

Sadowsky et al. further shows that when the composition is administered orally, the dosage form is formulated so that the composition is not exposed to conditions prevalent in the gastrointestinal tract before the colon, e.g., high acidity and digestive enzymes present in the stomach and/or intestine (pg. 15, lines 21-25). A reduction in a symptom and/or sign is, for instance, at least 10%, at least 20% or at least 100% in a measured sign as compared to a control, a non-treated subject or the subject prior to administration of the composition (pg. 19, lines 19-23). The total dosage of the compositions will be decided by the attending physician within the scope of sound medical judgment (pg. 19, lines 25-27). Examples of prokaryotic cells that may be present in a composition of the described invention include cells that are members of various orders, classes or subclasses, for example, Lactobacilliaceae, Bacteroidetes, Bacillales and Clostridia (pg. 9, lines 21-34 thru pg. 10, lines 1-6).
That is, Sadowsky et al. shows that the fecal microbiota transplantation (FMT) material represents a community of fecal bacteria derived without selection from a stool of a healthy human donor.

Sadowsky et al. does not show: 1) the treating alleviates at least one symptom of the irritable bowel syndrome in the human subject for at least 3 weeks [Claims 19 and 30]; 2) the composition is administered at least two days in a week [Claims 27 and 30]; 3) the composition is administered at least five days 

Borody addresses some of the limitations of claims 19 and 30, and the limitations of claims 27-29, 31-36 and 39-42. Borody also provides motivation for showing that treatment alleviates at least one symptom of the irritable bowel syndrome for at least 3 weeks, 6 weeks or 2 months, with regard to claims 19, 30 and 39-42.
Borody shows pharmaceutical compositions for the treatment of diseases in mammals, in particular, to the treatment of chronic disorders associated with the presence of abnormal or an abnormal distribution of microflora in the gastrointestinal tract. The described invention also relates to methods of treating such diseases (column 1, lines 5-10 [nexus to Sadowsky et al.] [a method of treating a colitis]). The method of the invention is applicable to a patient suffering from a chronic disorder associated with the presence of abnormal microflora in the gastrointestinal tract, such as irritable bowel syndrome (column 9, lines 13-16 [nexus to Sadowsky et al.] [treat irritable bowel syndrome]). In a preferred form, the synthetic fecal composition comprises a preparation of viable flora which resembles normal healthy human fecal flora, suitable microorganisms being Escherichia coli used as oral therapy to crowd out/destroy/replace and recolonize the dysbiotic flora of patients with various gastrointestinal conditions (column 5, lines 5-10 [nexus to Sadowsky et al.] [fecal microbiota displaces the intestinal flora of a subject]). The composition may by lyophilized or powdered. The powder may be encapsulated as enteric-coated capsules for oral administration (column 6, lines 34-39 [nexus to Sadowsky et al.] [pharmaceutical dosage forms include enteric-coated capsules]).
Regarding claims 19, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41 and 42, a patient with a 3 year history of autism associated with irritable bowel syndrome (IBS) was treated with oral administration of a bacterial mix (which included three strains of clostridia and three strains of bacteroides). These were ingested and were at first taken 3 times daily, reducing to twice daily and then once daily maintenance for eight weeks. The IBS-type symptoms reverted to near-normality with less constipation, less diarrhea and less foul flatulence (column 11, lines 5-29; Example No. 2). Another patient (male child) was treated with oral re-colonization with bacteria at a concentration of 109 through 1010, including strains of bacteroides, E. coli and non-pathogenic Clostridia. The therapy continued for more than 12 months with sustained reversal of autism and 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating irritable bowel syndrome in a human subject in need thereof by orally administering a pharmaceutically active dose of a therapeutic composition comprising a community of fecal bacteria derived from a stool sample of a healthy human donor, as shown by Sadowsky et al., by administering the composition comprising normal fecal microbiota: 1) at least two or five days in a week [Claims 27, 28, 30 and 31]; 2) at least once per week for at least two weeks [Claims 29 and 32]; 3) at least once per day for at least three or five or seven or ten consecutive days [Claims 33, 34, 35 and 36]; and 4) establishing treatment of irritable bowel syndrome (IBS) by alleviating at least one symptom of IBS for at least 3 weeks, 6 weeks and/or 2 months [Claims 19, 30, 39, 40, 41 and 42], as shown by Borody, with a reasonable expectation of success, because Borody shows compositions comprising fecal microbiota that resemble normal gut microbiota, and Sadowsky et al. shows compositions comprising fecal microbiota derived from normal human stool (MPEP 2143 (I)(A,G)). That is, although Borody does not derive the fecal microbiota from stool directly, it would be obvious to one of ordinary skill in the art to substitute the compositions, shown by Sadowsky et al., with the compositions of Borody, with the reasonably predictable expectation that said compositions would treat irritable bowel syndrome (IBS), because the compositions of 
In addition, it would have been obvious to one of ordinary skill in the disease (e.g., IBS) treatment arts to have used routine optimization to determine the appropriate dosage regimen necessary to provide effective therapeutic treatment of a particular disease or disorder, such as IBS, for a desired period of time, barring a showing of criticality for the specific (administration) limitation(s) (MPEP 2144 (I) and (MPEP 2144.05 (II)(A) and (III)(A)). 
For example, Sadowsky et al. teaches that the total dosage of the compositions will be decided by the attending physician within the scope of sound medical judgment (pg. 19, lines 25-27), and also shows a study in which patients received fecal microbiota transplantation (FMT) and were followed for up to 12 months following the FMT (pg. 33, lines 31-33 thru pg. 34, lines 1-19). No serious adverse events were noted following FMT in any of the patients, with ether fresh or frozen materials. A minority of patients noted some irregularity of bowel movements and excessive flatulence during the first couple weeks following the procedure, but these symptoms resolved by the time they were seen in clinic follow-up. Enhanced colitis activity in patients with underlying IBD (inflammatory bowel disease) was not observed and there was improvement in overall colitis activity in all patients with UC (ulcerative colitis). Interestingly, all diagnoses of lymphocytic colitis were made for the first time from biopsies taken during the colonoscopies performed at the time of FMT. These patients completely normalized 
In addition, Borody shows specific treatment regimens as well (see above, Examples 2 and 3; as well as Example 1; column 10, lines 49-67 thru column 11, lines 1-3) in which at least one symptom of IBS was alleviated for at least 3 weeks, at least 6 weeks, and/or at least 2 months.
One of ordinary skill in the art would have been motivated to have made those modifications, because Borody shows that when the claimed administration protocols were followed IBS was effectively treated.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

 Claim 23 is rejected under 35 U.S.C. §103 as being unpatentable over Sadowsky et al. in view of Borody, as applied to claims 19, 20-22, 24 and 26-42 above, and further in view of Hirsch et al. ((2015 Apr.) BMC Infect. Dis. 15(191): 1-9).
[Hirsch et al. cited in the Non-Final Office Action mailed 19 July 2021.]

Sadowsky et al. in view of Borody, as applied to claims 19, 20-22, 24 and 26-42 above, do not show: 1) the composition is formulated as a delayed or gradual enteric release form [Claim 23].


Hirsch et al. shows a method to facilitate microbiota transfer. Fecal samples were collected and screened for potential pathogens. Bacteria were purified concentrated, cryopreserved and formulated into multi-layered capsules (pg. 1, Abstract, Methods [nexus to Sadowsky et al. and/or Borody] [pharmaceutical compositions comprising fecal microbiota formulated into enteric-coated capsules, compositions are cryopreserved]). Capsules were administered to patients with recurrent Clostridium difficile (CDI) infection, who were monitored for 90 days (pg. 1, Abstract, Methods [nexus to Sadowsky et al. and Borody] [treat gastrointestinal diseases, including CDI, characterized by dysbiosis]). 
Regarding claim 23, the use of nested delayed-release capsules within a smooth opaque gelatin capsule was aesthetically acceptable and easily managed by the patient population while promoting effective delivery to the distal gastrointestinal (GI) tract (pg. 6, lines 6-10).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating irritable bowel syndrome in a human subject in need thereof by orally administering a pharmaceutical dosage form of a therapeutic composition comprising fecal microbiota derived from a stool sample of a healthy human donor, as shown by Sadowsky et al. in view of Borody, as applied to claims 19, 20-22, 24 and 26-42 above, by formulating the fecal microbiota composition as a delayed or gradual (enteric) release form [Claim 23], 
In addition, both Sadowsky et al. and Borody show that compositions comprising fecal microbiota can be provided as enteric formulations (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to one of ordinary skill in the art of pharmaceutical therapeutics to develop a pharmaceutical composition, which targets the GI tract, that is  formulated not only as an enteric form, but as a delayed release enteric form, by way of optimizing delivery of the composition to the patient in a timed manner (MPEP 2144 (I) and (MPEP 2144.04 (IV)(A)).
In addition, even without the guidance of Sadowsky et al. and Borody, it would be obvious to one of ordinary skill in the art of pharmaceutical therapeutics to develop a pharmaceutical composition, which targets the GI tract, that is formulated not only as an enteric form, but as a delayed release enteric form, by way of optimizing delivery of the composition to the patient’s gastrointestinal tract in a timed manner (MPEP 2144 (I) and (MPEP 2144.04 (IV)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, because Hirsch et al. teaches that the capsule form was aesthetically acceptable and easily managed by the patient population while promoting effective delivery to the distal gastrointestinal (GI) tract (pg. 6, lines 6-10). That is, formulating the fecal microbiota composition in this manner would 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

 Claim 25 is rejected under 35 U.S.C. §103 as being unpatentable over Sadowsky et al. in view of Borody, as applied to claims 19, 20-22, 24 and 26-42 above, and further in view of Sisson et al. ((2014) Aliment. Pharmacol. Ther. 40: 51-62).
[Sisson et al. cited in the Non-Final Office Action mailed 19 July 2021.]

Sadowsky et al. in view of Borody, as applied to claims 19, 20-22, 24 and 26-42 above, do not show: 1) the method reduces the irritable bowel syndrome symptom severity score (IBS-SSS) by at least 20% after at least 8 weeks of treatment [Claim 25].

Sisson et al. addresses the limitations of claim 25.
Sisson et al. teaches that the importance of interactions between the host and gut microbiota in the pathogenesis of irritable bowel syndrome (IBS) is becoming increasingly apparent.  Probiotics offer a potential new treatment for IBS (pg. 51, Summary, Background). Symprove is a liquid-based, multi-strain, gluten-free probiotic (pg. 52, column 2, para. 2). Symprove contains four strains of naturally occurring beneficial bacteria, including three strains of Lactobacillus and an Enterococcus strain (pg. 53, column 2, para. 2 [nexus to Sadowsky et al. Lactobacillus; liquid composition; orally administered]).
Regarding claim 25, a single-center, randomized, double-blind, placebo-controlled trial of adult patients with symptomatic IBS was conducted. The primary efficacy measure was the difference in change in the IBS symptom severity score (IBS-SSS) between probiotic vs placebo at week 12 (pg. 51, Summary, Methods). A total of 186 patients were randomized and 152 patients completed the study. The mean change in IBS-SSS was -63.3 probiotic vs -28.3 placebo. The mean difference in the IBS-SSS was statistically significant at -35.0 (pg. 51, Summary, Results and pg. 57, Table 2, entry ‘IBS-SSS Total’ [20% reduction = -28.3 x 0.20 = -5.66; -28.3 + -5.66 = -33.96; therefore, -35.0 is an at least 20% reduction in the IBS-SSS after at least 8 weeks of treatment]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating irritable bowel syndrome in a human subject in need thereof by orally administering a pharmaceutical dosage form of a therapeutic composition comprising fecal microbiota derived from a stool sample of a healthy human donor, as shown by Sadowsky et al. in view of Borody, as applied to claims 19, 20-22, 24 and 26-42 above, by determining the efficacy of the method by showing that the method reduces the irritable bowel syndrome symptom severity score (IBS-SSS) by at least 20% after at least 8 weeks of treatment [Claim 25], as shown by Sisson et al., with a reasonable expectation of success, because Sisson et al. shows that IBS symptoms can be reduced in human subjects by 
In addition, both Sadowsky et al. and Borody show that compositions for treating IBS which comprise fecal microbiota can comprise Lactobacillus strains, which are shown by Sisson et al. (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to one of ordinary skill in the art of the medical treatment of IBS to use the IBS-SSS in order to determine the efficacy of an IBS treatment regimen (MPEP 2144 (I) and (MPEP 2144.04 (IV)(A)).
In addition, even without the guidance of Sadowsky et al. and Borody, it would be obvious to one of ordinary skill in the art of the medical treatment of IBS to use the IBS-SSS in order to determine the efficacy of an IBS treatment regimen (MPEP 2144 (I) and (MPEP 2144.04 (IV)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, because Sisson et al. teaches that only patients with an IBS-symptom severity score (SSS) of ≥150 were eligible for the study. This level was chosen to ensure that patients were at least symptomatic and that it would be possible to detect a ‘clinically important’ change in the IBS-SSS of ≥50 (pg. 53, column 1, para. 1). That is, the IBS-SSS evaluation method appears to be a reliable way to determine if a patient has IBS and also appears to reliably determine if a drug administration regimen is resulting in therapeutic efficacy. For example, the IBS-SSS evaluation method surveys perspective patients for 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 7-8, filed 15 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 19 and 30 were amended, and new claims 39-42 were added.

1. Applicant remarks (pg. 8) that claims 19, 30 (as amended), and all its dependent claims are not obvious over the cited references at least because they fail to teach all the limitations of the claims. Additionally, even if the cited references disclosed all the individual limitations separately, which Applicant does not concede, there is no articulated reasoning for combining any of these teachings to arrive at the present invention. Particularly, the claimed embodiments with all their limitations are specific to the disclosures of the present invention. For instance, Example 15 describes the treatment of an 11-year old patient with irritable bowel syndrome who is administered oral capsules containing lyophilized donor-derived non-selected fecal microbiota, and 
However, in response to Applicant, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. That is, Applicant has not argued against the cited prior art references with regard to why they fail to show the claimed invention(s), and does not provide evidence or results which show that the claimed invention(s) are novel (or unexpected or surprising) when directly compared to the prior art methods and compositions for treating, among other gastrointestinal disorders, IBS. “[I]t is well settled that unexpected results must be established by factual evidence. ‘Mere argument or conclusory statements…does not suffice.’”  In re Geisler, 116 F.3d 1465, 1470 (Fed. In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984)).  In addition, it is noted that ‘an enhancement is not necessarily sufficient to show unexpected results.’  See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995.) In addition, the cited prior art teaches the limitations of the claims.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651